Citation Nr: 1337086	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to extension beyond June 30, 2006, for assignment of a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2011 for further development.  

The Veteran presented testimony before a decision review officer (DRO) in October 2008.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2011 Remand, the Board found that a November 2007 addendum opinion, provided by the VA Chief Orthopedic Attending, was inadequate because the examiner failed to support his opinion with a thorough rationale.  Specifically, the examiner found that the Veteran should be awarded a temporary total (100 percent) disability from April 7, 2006 to July 1, 2006 (and from March 30, 2007 to July 1, 2007).  The Board pointed out that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board found that the November 2007 opinion was not probative.  Consequently, the Board remanded the issue for another addendum.  

The RO obtained another addendum opinion in August 2012.  Unfortunately, this opinion is also inadequate, and for the same reason.  The examiner who provided the opinion simply stated: "(t)his examiner supports the recommendation written 1 Nov. 2007 by Chief, Orthopedics, that 100% temporary disability be awarded from 7 April 2006 through 1 July 2006."  It was reasoned that "(t)he author, the Chief of the Department, was the attending surgeon of record for both surgeries.  Even when viewing these matters through the lens of the Veteran's evolving pain issues, that surgeon's perspective and expertise is impossible for this examiner to dispute."  The Board notes that simply deferring to another examiner's expertise does not constitute an adequate rationale.  As the Board explained in the previous remand, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this case, the medical evidence before the Board consists of a bare conclusion offered in November 2007, accompanied by an August 2012 opinion in support of that bare conclusion.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board still needs a competent medical opinion that is supported by a rationale. The Veteran was granted another temporary total disability rating effective March 30, 2007.  Consequently, the relevant medical evidence in this case is limited to the evidence dated July 1, 2006 to March 30, 2007.  Included in that time span is a December 2006 VA examination in which the Veteran complained of constant pain that was rated 9/10.  In his August 2006 notice of disagreement, he complained of swelling in his right foot that prevented him from wearing shoes.  Contemporaneous treatment reports also include July 2006 X-rays and treatment (compressive stockings) for edema control.

The Veteran is competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).

In light of the above, the claim must be remanded for another addendum opinion.  The examiner rendering the opinion must support his/her opinion with a rationale.  Moreover, that rationale should include a discussion of the pertinent medical evidence, including the Veteran's lay statements regarding his level of functionality between July 1, 2006 and March 29, 2007.   

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA Chief Orthopedic Attending who provided the November 2007 addendum (or a suitable substitute if this individual is unavailable) for another addendum. 

The physician is asked to provide a rationale for the earlier opinion that the temporary total evaluation should not be awarded beyond June 30, 2006.  The physician is advised that only the first period of convalescence is at issue.

A complete rationale should be given for all opinions and conclusions.  The rationale should include a discussion of the pertinent medical evidence, as well as the lay statements made by the Veteran regarding his symptoms.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, readjudicate the claim, with consideration of all of the evidence added to the claims file since the issuance of the December 2007 SOC.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



